           Case 1:17-vv-00965-UNJ Document 75 Filed 10/22/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0965V
                                      Filed: July 18, 2019
                                        UNPUBLISHED


    JENNIFER GREGORINO,

                        Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                       Stipulation on Damages; Influenza
                                                             (Flu) Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND                                  Related to Vaccine Administration
    HUMAN SERVICES,                                          (SIRVA)

                        Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
      petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On July 18, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) and/or other injuries caused-in-fact by the seasonal influenza
vaccination she received on October 21, 2016. Petition at 1, ¶¶ 2, 16; Stipulation, filed
July 18, 2019 at ¶¶ 1-2, 4. Petitioner further alleges that she received the vaccination in
the United States, continues to suffer the residual effects of her injury, and that she has
never filed a civil action nor received compensation for her injuries, alleged to be
vaccine caused. Petition at ¶¶ 2, 14-15; Stipulation at ¶¶ 3-5. “Respondent denies that


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00965-UNJ Document 75 Filed 10/22/19 Page 2 of 7



petitioner sustained a Table SIRVA injury and denies that petitioner’s alleged SIRVA
and its residual effects were caused-in-fact by her flu vaccine.” Stipulation at ¶ 6.

        Nevertheless, on July 18, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $170,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:17-vv-00965-UNJ Document 75 Filed 10/22/19 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
JENNIFER GREGORINO,                                )
                                                   )
               Petitioner,                         )
                                                   )      No. 17-965V
v.                                                 )      Chief Special Master Dorsey
                                                   )      ECF
SECRETARY OF HEALTH AND HUMAN                      )
SERVICES,                                          )
                                                   )
     Respondent.                                   )
________________                                   )

                                         STIPULATION

       The parties hereby stipulate to the following matters:

        1. Jennifer Gregorino, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-l0 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3(a).

       2. Petitioner received the influenza immunization on October 21, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table, or in the alternative, that her alleged

shoulder injury was caused by the flu vaccine she received, and further alleges that she

experienced the residual effects of her injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
       Case 1:17-vv-00965-UNJ Document 75 Filed 10/22/19 Page 4 of 7




       6. Respondent denies that petitioner sustained a SIRVA Table injury and denies that

petitioner's alleged SIRVA and its residual effects were caused-in-fact by her flu vaccine.

Respondent further denies that the flu vaccine caused petitioner any other injury or her current

condition.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of $170,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

       9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely·election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.



                                                  2
       Case 1:17-vv-00965-UNJ Document 75 Filed 10/22/19 Page 5 of 7




§ _1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        I I. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the influenza vaccination administered on October 21,

2016, as alleged by petitioner in a petition for vaccine compensation filed on or about July I 8,

2017, in the United States Court of Federal Claims as petition No. 17-965V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the pa1ties.



                                                    3
       Case 1:17-vv-00965-UNJ Document 75 Filed 10/22/19 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused petitioner to have a

SIRVA or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I

                                                  4
     Case 1:17-vv-00965-UNJ Document 75 Filed 10/22/19 Page 7 of 7




Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD FOR                             AUTHORIZED REPRESENTATIVE

                                     ~:t~)         OF THE ATTORNEY GENERAL:
P~

c nRls J.   w
            ~_l,t..
            ER:



Black McLaren Jones
530 Oak Court Drive
                               1jy
                                     /ltd
                        Ryland & Griffee, P.~
                                              ~l.L.---=+---~~ ~E~.R
                                                    Dep       irector
                                                    Torts Branch
                                                                      ::-:E=E=v=Es=-----


Suite 360                                           Civil Division
Memphis, TN 38117                                   U.S. Department of Justice
Tel: (901) 762-0535                                 P.O. Box 146
                                                    Benjamin Franklin·Station
                                                    Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                                 ATTORNEY OF RECORD FOR
QF THE SECRETARY OF HEALTH                                RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY
Acting Director, Division of Injury Compensation          Trial Attorney
       Programs (DICP)                                    Torts Branch
Healthcare Systems Bureau                                 Civil Division
Health Resources and Services Administration              U.S. Department of Justice
U.S. Department of Health and Human Services              P.O. Box 146
5600 Fishers Lane                                         Benjamin Franklin Station
Parklawn Building, Mail Stop 08Nl46B                      Washington, DC 20044-0146
Rockville, MD 20857                                       Tel: (202) 514-9729



Dated:   'Ju½,\ \~ '2..0\C\.
                    1




                                               5
